MDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-12 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of co-pending Application No. 17/557,042 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.




Drawings
The drawings are objected to because numeral numbers 101, 102, 103 and 104 are identified as cutout but in Figures 1-2 these cutouts are shown as hatch lines or sections lines while they should not have any lines.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “aim line” as recited in claims 2 and 6-12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The abstract of the disclosure is objected to because it fails to be on a separate page by itself.  Correction is required.  See MPEP § 608.01(b).

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use. Examiner has excluded sections that do not appear to be relevant to the instant application.

Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
 (g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate sub combinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).

The following is additional guideline to applicant to assist in how to address a response and amendment to the instant office action.

Regarding amendment to the specification:
A sample amendment with the proper format is here:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Notice the format for amending the specification.  [[xxx]] and strikethrough indicates text to be deleted while underline indicates added text.  (note page 2 of the office action section entitled specification)
Regarding submitting a substitute Spec Requirements:
Note that any time a substitute specification is submitted it must include the following three things:
Marked-up copy of the entire specification, which is a version that shows all changes to the most recent specification of record (here, the one filed DATE) with markings. Additions of text are underlined and deletions of text are shown by strike-through, except double brackets may be used to indicate deletion of [[five]] or [[fewer]] characters;
Clean copy of the entire specification, which is a version that shows all changes to the most recent specification of record without the markings; AND
Signed statement that “the substitute specification includes no new matter.

 Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be:
 (A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example:   
 
    PNG
    media_image1.png
    125
    169
    media_image1.png
    Greyscale
  OR       
    PNG
    media_image2.png
    119
    225
    media_image2.png
    Greyscale


All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The preamble of claims 1-12 recite the expression “a golf training aid and method”. This statement is considered indefinite since it is not clear if the claims are to be structure claims or method claims. For purpose of examination, the claims are considered as being structure claims.
Regarding claim 5, the expression “the instant feedback” in line 1 lacks antecedent basis.
Regarding claim 6, the expression “the shape” ant “the golfer’s aim line” lack antecedent basis. 
Regarding claim 9, the use of the word “compromising” is confusing. Do you mean to say - -comprising- -? The expression “the golfer’s aim line” lacks antecedent basis.
Regarding claim 10, the expression “to aid the golfer in visualization of a line to miss prior to striking the golf balls from an artificial grass hitting surface” is not clear. Is the artificial grass hitting surface in line 4 of the claim different or same artificial grass hitting surface disclosed in line 1 of claim 9?
Regarding claim 11, is the artificial grass hitting surface in lines 1-2 of the claim different or same artificial grass hitting surface disclosed in line 1 of claim 9?
Claims 9-11 disclose the phrase “consisting of”. It is noted that claim 9 discloses lines that are perpendicular to the golfer’s aim line and one or more lines that are parallel to the golfer’s aim line. Claim 10 and 11 also disclose one or more painted or printed straight lines that perpendicular and parallel to the golfer’s aim line respectively. Are these recited lines to be additional lines or are they referring to the lines disclosed in independent claim 9?
What line is considered as “aim line” as recited in claims 2 and 6-12?

An effort have been made to identify all indefinite language with the pending claims. However, since the claims are replete with indefinite language, Examiner notes the above listing of 35 U.S.C. §112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112, Second paragraph so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.


Claim Expression Suggestion
Claims 2, 5, 11 and 12 the expression “the golfer…their” and it is suggested to replace this expression with “the golfer…his/her” or “the golfers…their” to correct grammar.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(20 as being anticipated by Butirro (US Patent No. 9,212,886).
Regarding claim 1, the only positively recited structure is a flat, square, or rectangular shaped object. Butirro discloses a rectangular shaped object that is identified as a template (50). It should be noted that the marking spray chalk is not positively recited.
Regarding the intended use in the claim (that the device is to be laid on a grass surface to be used as a template for marking spray chalk lines on the ground…), the training device of Butirro is capable of being used for marking chalk lines on the ground for golf swing training if so desired. Applicant is not claiming a process. Please note that the examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114. 
Regarding claims 2-5, disclose no positive structure that further limits claim 1. The claims only disclose intended use of the rectangular shaped object.
Regarding the intended use in the claims (that the device is to be used to assist a golfer in alignment, to improve golfer’s ability to properly strike golf balls, to visualize proper golf ball impact, aid a golfer in knowing whether their golf ball impact condition was correct or not as recited in the claims), the training device of the Butirro is capable of being used for marking chalk lines on the ground for golf swing training if so desired. Applicant is not claiming a process. Please note that the examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.
Regarding claims 6 and 7, Butirro discloses a cutout in a shape of a straight line and it is capable of creating a line that is perpendicular or parallel to a golfer’s aim line and meeting the recited intended use (to aid a golfer in visualization and feedback on proper golf ball impact).

Claims 9-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lundquist (US Patent No. 5,492,328).
Lundquist discloses a golf training aid (see Figure 5) comprising an artificial grass hitting surface consisting of printed lines (column 4 line 16-18) that are perpendicular to a golfer’s aim line (42), one or more straight lines that are parallel (40) to the golfer’s aim line (42); one or more perpendicular lines that are perpendicular to the golfer’s aim line (the middle lines that are perpendicular to both elements 40 and 42 as shown in Figure 5); lines that are parallel (40) to the golfer’s aim line (42).
Regarding the intended use in the claims (visualization of what proper golf ball impact, visualization of a line to miss prior to striking golf balls…, visualization of a line to strike with a club, simulating proper golf ball impact…, aid a golfer to align to his/her aim line…), the training device of Lundquist meets and/or is capable of meeting the recited intended use in the claims. Applicant is not claiming a process. Please note that the examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by G. M. Cook (US Patent No. 3,376,650).
Regarding claim 1, the only positively recited structure in the claim is a flat, square, or rectangular shaped object. Cool discloses a rectangular shaped object that is identified as a template (see element 10 as shown in Figure 1). It should be noted that the marking spray chalk is not positively recited.
Regarding the intended use in the claim (that the device is to be laid on a grass surface to be used as a template for marking spray chalk lines on the ground…), the training device of Cook is capable of being used for marking chalk lines on the ground for golf swing training if so desired. Applicant is not claiming a process. Please note that the examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.

Regarding claims 2-5, the claims disclose no positive structure that further limits claim 1. The claims only disclose intended use of the rectangular shaped object.
Regarding the intended use in the claims (that the device is to be used to assist a golfer in alignment, to improve golfer’s ability to properly strike golf balls, to visualize proper golf ball impact, aid a golfer in knowing whether their golf ball impact condition was correct or not as recited in the claims), the device of the Cook is capable of being used for marking chalk lines on the ground for golf swing training if so desired. Applicant is not claiming a process. Please note that the examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.
Regarding claims 6 and 7, Cook discloses a cutout in a shape of a straight line and it is capable of creating a line that is perpendicular or parallel to a golfer’s aim line and meeting the recited intended use (to aid a golfer in visualization and feedback on proper golf ball impact).
Regarding claim 8, Cook discloses multiple number of straight lines (12) that are parallel to the golfer’s aim line (any one of the lines among the multiple lines could be considered as an aim line).



Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goldrick et al. (US Patent No. 8,707,574) discloses a template that is flat and rectangular in shape.
Onstad (US Patent Application Publication No. 2004/0043840) discloses a template that is flat and rectangular in shape (10).
Rivera (US Patent Application Publication No. 2006/0102023) discloses a template that is flat and square (10).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/           Primary Examiner, Art Unit 3711